              Case 5:20-cv-04433-CMR Document 4 Filed 09/17/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NAPOLEON STEPHANY,                           :
    Plaintiff,                               :
                                             :
         v.                                  :      CIVIL ACTION NO. 20-CV-4433
                                             :
SCI MAHANOY, et al.                          :
     Defendants.                             :

                                       MEMORANDUM

RUFE, J.                                                           SEPTEMBER 17, 2020

         Napoleon Stephany has filed a handwritten Complaint naming as Defendants SCI

Mahanoy, the Pennsylvania Department of Corrections, “Medical Dep.” And “Psychology Dep.”

Stephany has also filed a Motion to proceed in forma pauperis. For the following reasons,

Stephany, who appears to no longer be in custody, will be excused from paying the filing fee,

and the case will be dismissed without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

I.       FACTUAL ALLEGATIONS

         Stephany alleges that on September 29, 2018, while he was confined at SCI Mahanoy, he

purposely climbed a razor wire fence in an attempt to escape and injured his hand. (ECF No. 2

at 1.) 1 Non-defendant Lt. Mantrey responded to the scene, followed by five other unnamed

correctional officers. One of the officers slammed Stephany’s head. (Id.) Mantrey allegedly

drew his gun and pulled the trigger, but Stephany was not shot. (Id.) He believes Mantrey had a

movie prop gun. (Id.)

         Stephany was handcuffed and taken to the prison medical unit where he refused

treatment. (Id. at 2.) He was asked questions and his wound was photographed. (Id.) He was




1
    The Court adopts the pagination supplied by the CM/ECF docketing system.
          Case 5:20-cv-04433-CMR Document 4 Filed 09/17/20 Page 2 of 4




told to keep his eyes opened, but he wanted to sleep. (Id.) He was hooked up to an IV and felt

numbness all over his body. (Id.) He was also given an injection. (Id.) He heard a voice

speaking German or Russian that cause him anxiety. (Id.) He opened his eyes and saw the

person holding a medical instrument. (Id.) This person cut into his hand with the instrument.

(Id.) He also heard this person drill a hole into his hand. (Id.) He alleges the unnamed person

violated his constitutional rights. (Id.) Stephany seeks money damages in the amount of $500

million. (Id.)

II.     STANDARD OF REVIEW

        Because it appears that Stephany cannot pay the filing fee, the Court grants him leave to

proceed in forma pauperis. Accordingly, 28 U.S.C. § 1915(e)(2)(B)(ii) requires the Court to

dismiss the Complaint if it fails to state a claim. Whether a complaint fails to state a claim under

§ 1915(e)(2)(B)(ii) is governed by the same standard applicable to motions to dismiss under

Federal Rule of Civil Procedure 12(b)(6), see Tourscher v. McCullough, 184 F.3d 236, 240 (3d

Cir. 1999), which requires the Court to determine whether the complaint contains “sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted). Conclusory allegations do not suffice. Id.

As Stephany is proceeding pro se, the Court construes his allegations liberally. Higgs v. Att’y

Gen., 655 F.3d 333, 339 (3d Cir. 2011).

III.    DISCUSSION

        The vehicle by which federal constitutional claims may be brought in federal court is

Section 1983 of Title 42 of the United States Code, that provides in part:

        Every person who, under color of any statute, ordinance, regulation, custom, or
        usage, of any State or Territory or the District of Columbia, subjects, or causes to
        be subjected, any citizen of the United States or other person within the jurisdiction
        thereof to the deprivation of any rights, privileges, or immunities secured by the

                                                   2
            Case 5:20-cv-04433-CMR Document 4 Filed 09/17/20 Page 3 of 4




       Constitution and laws, shall be liable to the party injured in an action at law, suit in
       equity, or other proper proceeding for redress.


42 U.S.C. § 1983. “To state a claim under § 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States and must show that the alleged

deprivation was committed by a person acting under color of state law.” West v. Atkins, 487 U.S.

42, 48 (1988).

       A.        Claims Against Pennsylvania Department of Corrections

       The claim for money damages Stephany seeks to assert against the Department of

Corrections may not proceed. The Eleventh Amendment bars suits against a state and its

agencies in federal court that seek monetary damages. See Pennhurst State Sch. And Hosp. v.

Halderman, 465 U.S. 89, 99-100 (1984); A.W. v. Jersey City Public Schs., 341 F.3d 234, 238 (3d

Cir. 2003). As the Commonwealth has not waived its Eleventh Amendment immunity for

lawsuits filed in federal court, see 42 Pa. Cons. Stat. § 8521-22, it and its departments are

immune from suits filed in federal court. Accordingly, the Department of Corrections is

dismissed.

       B.        Claims Against SCI Mahanoy, “Medical Dep.” And “Psychology Dep.”

       The § 1983 claim against SCI Mahanoy is dismissed with prejudice because a prison is

not a “person” under Section 1983. Cephas v. George W. Hill Corr. Facility, Civ. A. No. 09-

6014, 2010 WL 2854149, at *1 (E.D. Pa. July 20, 2010); Miller v. Curran-Fromhold Corr.

Facility, Civ. A. No. 13-7680, 2014 WL 4055846, at *2 (E.D. Pa. Aug. 13, 2014) (citing

Mitchell v. Chester Cty. Farms Prison, 426 F. Supp. 271 (E.D. Pa. 1976). Likewise, a prison

medical department is a not a “person” for § 1983 purposes. Fischer v. Cahill, 474 F.2d 991,




                                                  3
          Case 5:20-cv-04433-CMR Document 4 Filed 09/17/20 Page 4 of 4




992 (3d Cir. 1973). Accordingly, SCI Mahanoy, “Medical Dep.” and “Psychology Dep.” are

dismissed.

        The Court cannot say, however, that Stephany can never state a plausible § 1983 claim

based upon the medical care he received at SCI Mahanoy. Accordingly, while all named

Defendants will be dismissed with prejudice, the Complaint will be dismissed without prejudice

and with leave granted to Stephany to file an amended complaint if he is able to name an

appropriate state actor defendant who was personally responsible for the alleged denial of his

constitutional rights.

        An appropriate Order follows.

                                             BY THE COURT:



                                             /s/ Cynthia M. Rufe
                                             _________________________________________
                                             CYNTHIA M. RUFE, J.




                                                4
